Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an output device” in claim 1, line 11 and claim 11, line 11, interpreted as a user interface device which may comprise a display or a speaker or equivalents thereof as taught in ¶ 57 and 58 of the specification, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It will be noted that although dependent claims 9 and 10 depend upon claim 1 and dependent claims 19 and 20 depend upon claim 11, the recitations of the “output device” in these claims have not been interpreted under 35 U.S.C. 112(f) because claims 9 and 19 recite that “the output dive comprises a display” and claims 10 and 20 recite that “the output device comprises a speaker” with both of these structures being found to be sufficient to perform the recited functions of “output[ing] an alert”.
Further, “a humidifier device” in line 1 of claim 1 and line 2 of claim 11 have not been interpreted under 35 U.S.C. 112(f) despite the use of the generic placeholder term “device” because “humidifier” has been interpreted as a type of device rather than a function performed by the device and because each of these claims teaches structure sufficient to perform the function of humidifying, including “an atomizer” which produces moisture within “an atomizer enclosure” and outputs the moisture through a second opening of the enclosure.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations of the instant independent claims, particularly:
A humidifier device comprising an atomizer enclosure having a first opening operable to be opened and closed and a second opening through which an atomizer configured to produce moisture and located within the atomizer enclosure outputs the moisture, a humidity sensor sensing humidity levels, and a control circuit configured to control the atomizer and determine if the sensed humidity levels are indicative of the first opening being opened and to output, using an output device, an alert if the first opening is found to be open based on the sensed humidity levels as taught in instant independent claim 1, or an equivalent method as taught in claim 11.

WIPO Publication No. 2019/007046 A1 to Heng teaches fig. 2, shown below and in ¶ 53 of the translation provided herewith, a humidifier having an upper opening (exhaust hole 221) and a lower opening (at the bottom of the body 21, receiving the lower casing 21 which holds a circuit board 51) but does not teach the use of a sensed humidity in indicating when this lower casing has been opened as taught in the instant independent claims.

    PNG
    media_image1.png
    826
    308
    media_image1.png
    Greyscale

WIPO Publication No. 2020/075824 A1 to Yamamoto teaches in ¶ 41 of the translation provided herewith that, in an air conditioner installation, the humidity of a conditioned space may fluctuate greatly depending upon whether a door is open or closed but does not teach or suggest such fluctuations to be present in the door of a humidifier device or such fluctuations being useful to determine whether the door of such a device is open.  Examiner finds that to apply the teachings of Yamamoto for example in combination with those of Heng to render obvious the claimed invention would constitute hindsight reconstruction as Yamamoto is concerned with humidity from outside of a conditioned space affecting a space conditioned by the air conditioner, rather than with humidity generated by such a system itself affecting a closed space within the system.

Similar to Yamamoto, US Publication No. 2016 to Roth et al. teaches in ¶ 29 that, in a building HVAC system, a sudden rise in temperature or humidity may be detected and used to deduce that an opening such as a door or window has been opened and further teaches that a suggestion may be provided to a user to close this opening but does not teach or suggest the use of such a technique in combination with a humidifier and particularly with regard to a door of the humidifier itself rather than a door between a conditioned space and an ambient environment and thus the use of Roth to establish obviousness of the instant claims would similarly constitute impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	27 April 2022


/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763